Citation Nr: 0534291	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-03 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for rhinitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1975 until June 
1984.  He also had subsequent service in the Army National 
Guard.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boston, Massachusetts.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has reviewed the claims folder and finds that 
additional development is required in order to fulfill VA's 
obligations under the VCAA.  Specifically, it is noted that 
one of the primary bases of the Board's November 2003 remand 
was to locate outstanding x-ray and pulmonary function 
studies taken in conjunction with the veteran's August 2001 
VA examination at the Medical Center in Boston, 
Massachusetts.  Per the remand instructions, a negative 
response was required in the event that such documents could 
not be found.  

As a result of the November 2003 remand, several documents 
from the Boston VAMC have been affiliated with the claims 
file.  Such records include an August 2001 VA outpatient 
treatment report, pulmonary function studies conducted in 
April 2002, and x-rays and clinical records dated in May 
2003.  X-rays and pulmonary function tests associated with 
the veteran's August 2001 VA examination were not obtained, 
nor was it indicated that such records were unavailable.  As 
such, the provisions of the Board's November 2003 remand were 
not complied with.  In this vein, it is noted that remand 
instructions of the Board are neither optional nor 
discretionary.  Full compliance with such instructions is 
mandated by law.   Stegall v. West, 11 Vet. App. 268 (1998).

The Board has considered whether the veteran's claim could be 
adjudicated at present without prejudice to the veteran, even 
in the absence of the August 2001 x-rays and pulmonary 
function tests.  In this regard, it is noted that the claims 
file does contain pulmonary function studies dated in August 
1999, June 2000 and April 2002, as well as chest x-rays dated 
in August 1999 and May 2003.  If such tests revealed 
consistent results, it could be found that the evidence of 
record adequately depicts the severity of the veteran's 
rhinitis during the rating period on appeal.  However, while 
the pulmonary function tests performed in August 1999 and 
June 2000 yielded nearly identical results, the April 2002 
study showed a notable change in the veteran's condition.  
For example, the earlier tests both showed FVC to be 80 
percent of predicted, while the April 2002 test indicated a 
finding of 69.5 percent of predicted.  Moreover, while the 
earlier tests showed FEV-1 to 98 and 99 percent predicted, 
the later April 2002 test revealed a finding of 76.2 percent 
predicted.  

Based on the above, it is clear that the veteran's 
symptomatology worsened some time between June 2000 and April 
2002.  For this reason, the outstanding clinical data from 
August 2001 is critical to the veteran's claim, to include 
determination of the date of demonstration of increased 
disability.  Further efforts should be undertaken to acquire 
such documents.  

Accordingly, this case is REMANDED for the following actions:

1.  Contact the VA Medical Center in 
Boston, Massachusetts and request the 
radiograph report(s) of the veteran's 
chest, as well as copies of the pulmonary 
function study performed in conjunction 
with the August 2001 VA examination.  If 
no such reports are available, a 
statement in this regard should be 
obtained.  

2.  If additional evidence is obtained, 
as a result of the above action or 
otherwise, then readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


